ACCEPTED
                                                                                                          05-19-00746-CV
                                      05-19-00746-CV                                            FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                       6/24/2019 11:27 AM
                                                                                                               LISA MATZ
                                                                                                                   CLERK

                                    CAUSE NO. DC-17-11998

  HIGHWAY SALES, INC.,                              §            IN THE DISTRICT COURT OF
                                                                                 FILED IN
                                                    §                     5th COURT OF APPEALS
          Plaintiff,                                §                          DALLAS, TEXAS
                                                    §                     6/24/2019 11:27:36 AM
  v.                                                §                DALLAS COUNTY,     TEXAS
                                                                                 LISA MATZ
                                                    §                              Clerk
  DALLAS CENTRAL APPRAISAL                          §
  DISTRICT,                                         §
                                                    §
          Defendant.                                §                 44th JUDICIAL DISTRICT

                             DEFENDANTS’ NOTICE OF APPEAL

       Defendant Dallas Central Appraisal District hereby gives notice of its desire to pursue an

appeal in the above-entitled and numbered cause to the Court of Appeals for the Fifth District of

Texas at Dallas, from the trial court's June 2, 2019 Order Granting Plaintiff’s Motion for Summary

Judgment.

       This notice of appeal is filed within thirty (30) days of the trial court’s June 2, 2019 Order

Granting Plaintiff’s Motion for Summary Judgment and a copy of the notice is being delivered to

the appropriate appellate court on this date. TEX. R. APP. P. 26.1. This is not an accelerated appeal.

       WHEREFORE, PREMISES CONSIDERED, Defendant Dallas Central Appraisal District

prays that this Court take notice of its appeal and for any and all other relief to which it is entitled

in law or equity.




DEFENDANT’S NOTICE OF APPEAL                                                                     Page 1
                                             Respectfully submitted,

                                             NICHOLS, JACKSON, DILLARD,
                                               HAGER & SMITH, L.L.P.


                                             By:      /s/ Braden W. Metcalf
                                                     Peter G. Smith
                                                     Bar Card No. 18664300
                                                     psmith@njdhs.com
                                                     Braden W. Metcalf
                                                     Bar Card No. 24055969
                                                     bmetcalf@njdhs.com
                                                     500 North Akard
                                                     Suite 1800
                                                     Dallas, Texas 75201
                                                     (214) 965-9900
                                                     (214) 965-0010 FAX

                                             ATTORNEYS FOR DEFENDANT
                                             DALLAS CENTRAL APPRAISAL DISTRICT



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019, a true and correct copy of the foregoing document

was served on Plaintiff’s attorney of record in accordance with the Texas Rule of Appellate

Procedure 25.1(e), via electronic service.



                                                   /s/ Braden W. Metcalf
                                                       Braden W. Metcalf




DEFENDANT’S NOTICE OF APPEAL                                                              Page 2